LATTIMORE’, J.
Appellant was convicted in the district court of Bowie county of murder, and his punishment fixed at five years in the penitentiary.
By an affidavit in proper form.made by the jailer of Bowie county, it is made known to *624us that appellant- escaped from the custody of the officers on March 28, 1925, and that he did not voluntarily return within 10 days, but was still at large on the date of the making. of the affidavit on April 6, 1925.
Because of such escape, under the terms of our statute, the appeal will be dismissed. See -article 912, Vernon’s O. C. P.